DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu-Rabl et al. (US 2015/0017435) in view of Czaplicki et al. (US 2004/0221953).
Regarding claim 1:
Xu-Rabl discloses a composition comprising curable adhesive and a crosslinked elastomer based on a silane-functional polymer [abstract]. The silane-functional polymer includes a variety of commercially available materials sold under the brand names MS Polymer™S203H, S303H, SAT350, and SAT400 from Kaneka Corp. of Japan, as well as Excestar™ S2420 and S3430 from Asahi Glass Co., Ltd. of Japan [0118]. The commercially available materials are the same as those used in the present invention (see paragraph [0019] on page 6 of the present specification; paragraph [0021] of the present PGPub). Therefore, it is clear these materials meet the claimed requirements of the claimed polyalkylene oxide having a hydrolyzable silyl group.
The composition further comprises conventional components including feldspar or syenite (i.e., alkaline feldspar) [0061].
Xu-Rabl is silent with regard to the average particle diameter of the feldspar.
Czaplicki discloses materials useful for adhesive and sealants [0012]. The material comprises filler, which include feldspar [0013; 0042-0044]. The filler can be powdered and have a mean particle diameter of 0.01-50 μm [0046].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use conventional particle sizes for the filler of Xu-Rabl, including average particle diameter of 0.01-50 μm as taught by Czaplicki to provide known filler material.
Regarding claim 2:
Xu-Rabl discloses the filler can be 1-60% by weight of the adhesive [0062]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of filler, including over values within the claimed range, to provide the properties desired for a given end use.
Regarding claims 5-6:
Xu-Rabl discloses the adhesive can be applied to a support in a desired shape, including film shapes as depicted in Z3 and Z4 of Figure 1 [0135-0136]. The support comprises plastic (e.g., polyethylene) and/or metal, which are waterproof [0139-0140]. The examiner submits the film is waterproof as claimed because it otherwise comprises the same materials as claimed.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to claim 1 to require particular feldspars overcome previous rejections based on JP 2015110720 A in view of Schubert et al. (US 2011/0042004). The references are silent with regard to the particular feldspar recited in claim 1.
The present claims remain rejected, however, over Xu-Rabl et al. (US 2015/0017435) in view of Czaplicki et al. (US 2004/0221953) as explained above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakamura (JP 2004-123943; provided machine translation) discloses an adhesive comprising (A) an aqueous dispersion of a synthetic polymer, and (C) an inorganic powdery filler [abstract]. The polymer (A) includes a silicone polymer having a polyoxypropylene skeleton [0029]. The filler (C) has an average particle diameter of 100 μm or less and includes feldspar [0034].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787